Citation Nr: 1526034	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  11-29 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to February 1975.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from a November 2009 decision by the RO in Montgomery, Alabama that denied service connection for PTSD, and for a gastrointestinal disorder including diverticulitis of the colon, duodenal ulcer, and deformed duodenal bulb.

The evidence shows that the Veteran has been diagnosed with other psychiatric disorders, including depressive disorder.  His PTSD claim therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This case also comes to the Board on appeal from a November 2010 rating decision that denied service connection for a back disability and a bilateral knee disability.  The Veteran was notified of this decision in November 2010, a notice of disagreement was received from him in November 2010, a statement of the case was issued in October 2011, and a substantive appeal was received from him in October 2011, in which he checked box 9A.  He therefore has completed the steps necessary to perfect his appeal of all of these claims, not just those he specifically indicated on his VA Form 9 that he was continuing to appeal.  See Evans v. Shinseki, 24 Vet. App. 292, 298 (2011) (holding that "if a claimant uses a VA Form 9 and checks box 9A . . . then all issues listed on the [Statement of the Case] are on appeal to the Board and it has waived its ability to dismiss any of those issues under 38 U.S.C. § 7105(d)(5)."

A personal hearing was held in March 2014 before a Decision Review Officer of the RO, and a videoconference hearing was held in October 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of these hearings are of record.

In December 2014, the Veteran appointed his current representative before VA.

The record before the Board consists of the Veteran's paper claims file and electronic Virtual VA and VBMS files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Records reflect that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA).  As these SSA records are not on file and may be relevant to his claim, the AOJ must attempt to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies, so including SSA, if potentially pertinent to the claim before VA).  Efforts to obtain these SSA records must be made until they are either obtained or it is determined they do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Recent VA medical records reflect that the Veteran has been diagnosed with PTSD, based partly on his reports of seeing the body of a hanged soldier who committed suicide during his service, and partly on the Veteran's more recent report of military sexual trauma (MST).  See May and November 2014 treatment notes.  However, there is no indication that the clinicians who have provided a diagnosis of PTSD reviewed the Veteran's service records or any other pertinent evidence in his claims folder.  An October 2014 aid and attendance examination diagnosed PTSD and dementia.  The Board finds that a VA examination and medical opinion is necessary to determine if the Veteran has a current psychiatric disorder that is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). 
 
The RO issued two statements of the case in October 2011 as to the claims on appeal.  A supplemental statement of the case was issued in April 2014 with regard to the PTSD and gastrointestinal disorder claims.  Thereafter, the Veteran submitted additional relevant evidence in December 2014, and the RO obtained additional relevant VA medical records in June 2015.  However, this evidence has not yet been reviewed by the RO in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review in order to provide due process to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37(a) (2014).  



Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA any records concerning the Veteran's award of SSA disability or supplemental security income (SSI) benefits, including any medical records.

2.  Schedule the Veteran for a VA PTSD examination to determine whether the Veteran meets the diagnostic criteria for such disorder and to obtain an opinion as to whether a diagnosed psychiatric disorder is related to service.  The examiner must review the claims folder in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

 a) Does the Veteran meet the diagnostic criteria for PTSD?  If so, please identify the stressor(s) upon which the diagnosis is based, to include indicating whether the evidence supports the Veteran's recent contention of an in-service sexual trauma that would be productive of PTSD. 

b) If the Veteran does not meet the diagnostic criteria for PTSD, please provide a diagnosis for all current psychiatric disorders, or explain why there are no diagnoses.  For any acquired psychiatric disorder diagnosed (other than a personality disorder), the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current psychiatric disorder is related to service, to include the alleged inservice stressors. 

c) The examiner should provide a rationale for the opinions expressed.

3.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained since the October 2011 statement of the case (as to the back and knee claims) or since the April 2014 supplemental statement of the case (as to the PTSD and gastrointestinal disorder claims).  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

